Citation Nr: 0204841	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  00-22 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to reinstatement of VA recognition of the 
appellant as the deceased veteran's surviving spouse for the 
purpose of receiving death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant claims to be the unremarried widow of a 
deceased veteran who had active service from September 1948 
to December 1954.  The veteran died in July 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) from adverse determinations by the Huntington, West 
Virginia, VA Regional Office (RO).  The appellant had 
requested a video conference in connection with this appeal, 
but she later withdrew this request in March 2001.  This 
appeal was last before the Board in July 2001, when it was 
remanded to the RO for further development.  In part, the 
remand was to allow notice and consideration of the Veterans 
Claims Assistance Act of 2000.  See 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001).  To the extent pertinent, all notice 
and development indicated has been accomplished.  The case 
has now been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  The appellant was married to the veteran at the time of 
the veteran's death in July 1957.  She was initially 
recognized by VA as the veteran's surviving spouse.  

2.  The appellant's recognition by VA as the veteran's 
surviving spouse was terminated because she had lived with 
another man, Mr. J.B., by whom she had had two additional 
children, in a relationship which began in July 1964 and in 
which she held herself out openly to the public as the wife 
of Mr. J.B.  

3.  The appellant has failed to provide requested evidence 
concerning the date and circumstances under which her 
relationship with Mr. J.B. terminated.  

4.  Beginning in approximately 1978, the appellant lived with 
another man. Mr. J.T., in a relationship in which she held 
herself out openly to the public as the wife of Mr. J.T.  
This relationship did not terminate until Mr. J.T.'s death in 
April 1993.  


CONCLUSION OF LAW

Entitlement to reinstatement of VA recognition of the 
appellant as the deceased veteran's surviving spouse for the 
purpose of receiving death pension benefits is not 
established.  38 U.S.C.A. §§ 101(3), 1541 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.50, 3.55 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3) (West 
1991) (emphasis added).  

On and after January 1, 1971, the fact that a surviving 
spouse has lived with another person and has held himself or 
herself out openly to the public as the spouse of such other 
person shall not bar the furnishing of benefits to him or her 
after he or she terminates the relationship, if the 
relationship is terminated prior to November 1, 1990.  
38 C.F.R. § 3.55(a)(5) (2001) (emphasis added).  

On and after January 1, 1971, the fact that benefits to a 
surviving spouse may previously have been barred because his 
or her conduct or a relationship into which he or she had 
entered had raised an inference or presumption that he or she 
had remarried or had been determined to be open and notorious 
adulterous cohabitation, or similar conduct, shall not bar 
the furnishing of benefits to such surviving spouse after he 
or she terminates the conduct or relationship, if the 
relationship terminated prior to November 1, 1990.  38 C.F.R. 
§ 3.55(a)(8) (2001) (emphasis added).  

The appellant in this case married the veteran in August 
1952, and three children were born of this marriage.  The 
veteran died in July 1957 as the result of an accidental 
electrocution.  By rating action dated in November 1957, it 
was determined that the veteran's death was unrelated to 
service, and that the existence of any service-connected 
disease or injury was not established.  Consequently, the 
appellant is not entitled to Dependency and Indemnity 
Compensation (DIC) benefits from VA based upon a veteran's 
service-connected death.  She does not dispute this 
determination.  

The appellant was awarded death pension benefits as the 
unremarried widow of a veteran who died of nonservice-
connected causes.  Based upon information received from the 
veteran's relatives and the results of several VA field 
investigations, the appellant's recognition by VA as the 
veteran's surviving spouse was terminated, effective July 1, 
1964, pursuant to VA Regulation 1050(B)(2), currently 
38 C.F.R. § 3.50(b)(2) (2001).  This action was taken because 
she was living with another man, Mr. J.B., by whom she had 
had two additional children, in a relationship which began in 
July 1964 and in which she held herself out openly to the 
public as the wife of Mr. J.B.  See Administrative Decision, 
dated in September 1966.  The appellant has never challenged 
this determination, and does not challenge it now.  Benefits 
continued to be paid to the veteran's children until 1977, 
when the youngest child finished school.  

In March 1997, the appellant attempted to reopen her claim 
for death pension benefits as the veteran's surviving spouse, 
submitting a VA Form 21-0518-1, Improved Pension Eligibility 
Verification Report (Surviving Spouse with No Children), in 
which she asserted that she had not remarried since the 
veteran died.  However, she signed this form using a new last 
name.  

By letter dated in May 1997, the RO asked the appellant to 
submit evidence concerning her relationship with the 
gentleman whose last name she was currently using, and also 
to document the circumstances under which her former 
relationship with Mr. J.B. had ended.  She was also told at 
this time that, in order to re-establish her eligibility for 
death pension benefits as the surviving spouse of the 
veteran, she must show that all subsequent marriages and/or 
quasi-marital relationships had ended prior to November 1, 
1990.  See 38 U.S.C.A. § 103, 1311(e), 1541 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.50, 3.55 (2001).  

By letter dated July 14, 1997, the appellant was told by the 
RO that her claim had been denied due to her failure to 
respond to the May 1997 request for additional evidence. 

In April 1998, the appellant stated that she used the last 
name of Mr. J.T. who had "kept" her for 15 years until his 
death in 1993.  She also indicated that she was receiving 
Social Security benefits as the widow of the veteran in this 
case.  

In April 1999, written (but not certified; cf. 38 C.F.R. 
§ 3.200(b)) statements were received from the appellant and 
her three children by the veteran.  This new evidence 
indicated that the appellant had openly lived with Mr. J.T. 
as his wife in Ohio (a state which recognized common-law 
marriages prior to October 10, 1991) from 1978 until his 
death on April 3, 1993.  The reasons for this relationship 
allegedly included the appellant's need for Mr. J.T.'s 
medical insurance coverage in order to obtain needed cancer 
surgery, and to enable her to raise four of her grandchildren 
together rather than separating them.  One of the appellant's 
daughters stated that everyone thought the appellant and Mr. 
J.T. were married, although they were not; and that Mr. J.T. 
"was like a father to us and the Grand Children [sic] and 
also took care of us and the Grand Children [sic] just as 
well as he took care of my Mother."  

In her July 1999 notice of disagreement, the appellant 
indicated that she had also been denied VA benefits under Mr. 
J.T.'s account because VA does not recognize common-law 
unions, which is not true.  An examination of the contents of 
Mr. J.T.'s claims file indicates that the appellant's claim 
for VA benefits as his surviving spouse was denied because 
Mr. J.T. married another woman in October 1942, and the 
appellant failed to submit requested evidence to establish 
that this marriage had been terminated by death or divorce at 
any time prior to Mr. J.T.'s own death in April 1993.  

The current record does not reflect the requested documentary 
evidence concerning the date and circumstances under which 
the appellant's relationship with Mr. J.B. terminated.  As 
she was warned by the Board in the prior remand of July 2001, 
without this evidence, "her current claim is unlikely to be 
successful."  

The evidence further establishes that the appellant's 
relationship with Mr. J.T. beginning in 1978 included holding 
herself out openly to the public as the spouse of Mr. J.T.  
Alternatively, the appellant's conduct with Mr. J.T. was 
sufficient to raise an inference or presumption that she had 
remarried or was living with him in open and notorious 
cohabitation.  In either case, because her relationship with 
Mr. J.T. did not terminate before November 1, 1990 (she is, 
in fact, listed as his widow on his April 1993 death 
certificate), she cannot now be recognized as the deceased 
veteran's surviving spouse for the purpose of receiving death 
pension benefits.  See 38 C.F.R. § 3.55(a)(5)&(8).  Another 
result might be possible if she were eligible to receive DIC 
benefits under this veteran's account, but she is not.  See 
Public Law No. 105-178, § 8207 (June 9, 1998); 38 C.F.R. 
§ 3.55(a)(6) (2001).  


ORDER

The appeal is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

